ORDER

PER CURIAM:
John Sims filed an action for replevin seeking to obtain possession of a 2010 Harley Davidson motorcycle (“motorcycle”) from Ian and Sue Joel, husband and wife. The trial court found in favor of Mr. Sims, finding he was the owner and had immediate right to possession of the motorcycle. Ms. Joel presents two points on appeal, arguing that Mr. Sims’s title was not valid and granting possession of the motorcycle to Mr. Sims would result in unjust enrichment. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).